Case: 17-51085      Document: 00514601844         Page: 1    Date Filed: 08/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-51085                             FILED
                                  Summary Calendar                     August 15, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LIM JAVAR WALTON, also known as Lim Walton,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-106-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Lim Javar Walton appeals the 92-month sentence imposed following his
conviction for possession of a firearm by a felon. Walton argues that the
district court double counted the same conduct by applying sentence
enhancements because the firearm was stolen and because it was used in
connection with another felony offense, but he acknowledges that his argument
is foreclosed by United States v. Luna, 165 F.3d 316, 323 (5th Cir. 1999), and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51085    Document: 00514601844    Page: 2   Date Filed: 08/15/2018


                                No. 17-51085

raises the issue to preserve it for further review. He also argues that the
district court abused its discretion by including in the judgment a special
condition of supervised release that was not orally pronounced at sentencing.
      As he acknowledges, Walton’s challenge to the sentence enhancement is
foreclosed. See Luna, 165 F.3d at 323. However, as the Government concedes,
the district court abused its discretion by ordering Walton to obtain a GED
during his period of supervision because the condition was not included in the
court’s oral pronouncement of sentence. See United States v. Franklin, 838
F.3d 564, 566 (5th Cir. 2016); United States v. Bigelow, 462 F.3d 378, 384 (5th
Cir. 2006). Because the special condition in the written judgment was not
orally pronounced at sentencing, the sentence is AFFIRMED IN PART and
VACATED IN PART, and the case is REMANDED to the district court for
amendment of the written judgment to conform to the oral pronouncement.
See Franklin, 838 F.3d at 566-68; Bigelow, 462 F.3d at 384; United States v.
Wheeler, 322 F.3d 823, 828 (5th Cir. 2003).




                                      2